Public Accounting — License — Requirements As used in Title 59 Ohio St. 15.21 [59-15.21] (1969), the phrase "principal occupation" is synonymous with the phrases "principal business" and "principal activity." A person claiming to have been engaged in public accounting within this State at the effective date of the Oklahoma Public Accountancy Act of 1968 must establish that he was engaged in public accounting as described in the Act, in this State at such date, as his principal occupation.  The Attorney General has had under consideration your recent request for an opinion regarding the meaning and intent of 59 Ohio St. 15.21 [59-15.21] (1969).  You ask: "The Oklahoma State Board of Public Accountancy is being questioned on its interpretation of "practice of public accounting as their principal occupation". For example, if an applicant states that he is employed 40% of his time as a public accountant and 60% of his time as an industrial accountant, is the Board's interpretation that "public accounting" is not his principal occupation correct?" By supplementary letter, you advise: "This is in response to your inquiry concerning the term 'industrial accounting'. Although in one application before the Board the term 'industrial accounting' has been used by the applicant, it is not a generally recognized term.  "We would like the opinion to cover a more general area which is commonly referred to as 'private accounting'. This is the accepted term for employment in private industry as an accountant. The term 'private accounting' or 'accountant for private industry' is used in contrast to 'public accounting.' " Title 59 Ohio St. 15.21 [59-15.21] (1969), in pertinent part, provides: "Any person (a) who is a resident of this State, or has a place of business therein and (b) who has attained the age of twenty-one (21) years, and (c) who is of good moral character and (d) who meets the requirements of either subsection (1), (2), (3) or (4) of this section may register with the Board as a Public Accountant on or before the first day of the thirteenth month following the passage of this Act.  "(1) Persons who held themselves out to the public as Public Accountants and who were engaged as such within this State at the effective date of this Act in the practice of public accounting as their principal occupation." Title 59 Ohio St. 15.22 [59-15.22] (1969) provides in pertinent part: "An individual shall be deemed to be practicing public accounting within the meaning of this Act: "a. Who holds himself out to the public in any manner as one skilled in the knowledge, science and practice of accounting, and qualified and ready to render professional service therein as a Public Accountant for compensation; or b. Who maintains an office for the transaction of business as a Public Accountant, or c. Who offers to perform or does perform for clients for compensation professional services that involve or require an audit or certificate of financial transactions and accounting records; or d. Who prepares for clients reports or audits, balance sheets, and other financial, accounting and related schedules, exhibits, statements or reports, which are to be published or used for credit purposes, or are to be exhibited to or circulated among third persons for any purpose." Considerable research has failed to unearth any decision or interpretation of the term "principal occupation," in Oklahoma. However, a New Jersey case involving the term "principal business," used in an eligibility provision of a licensing statute, is almost directly in point. The court held, in Henderson v. N. J. Board of Examiners of Electrical Contractors,205 A.2d 333, 85 N. J. Super 509 (1964) as follows: "The words 'principal business' in statute authorizing Board of Examiners of Electrical Contractors to license without examination one who has been engaged in business of electrical contracting for six years and whose principal business for two years has been that of electrical contractor means primary full-time occupation and are synonymous with 'principal occupation'; a person, in order to qualify under the statute, must have engaged in the business of electrical contracting as a principal activity." It is therefore the opinion of the Attorney General that your question must be answered in the affirmative, in that to become eligible for registration under Section 59 Ohio St. 15.21 [59-15.21] of the Act, a person claiming to meet the requirements of subsection (1) must establish that he has held himself out to the public as and been engaged in public accounting, as described in the quoted portion of Section 59 Ohio St. 15.22 [59-15.22], within this State at the effective date of this Act as his "principal occupation." Where an application shows that the principal occupation or principal business or principal activity of the applicant at such date, whether expressed in terms of hours of percentages, was something other than the practice of public accounting, such person does not qualify under this provision of the Act.  (Carl G. Engling) ** SEE: OPINION NO. 73-216 (1973) **